DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 21-23, 25-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2019/0139978).
Regarding claim 1, Kim (Figs. 8-9 reproduced below) discloses a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure CR in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure “Cell1” and a second memory array structure “Cell2”, the staircase structure CR comprising a first staircase zone and a bridge structure CP1 connecting the first memory array structure and the second memory array structure, and the first staircase zone being at one side of the bridge structure CP1, wherein the first staircase zone comprises a first pair of staircases (see annotations in Fig. 9 below) facing each other in a first lateral direction and at different depths, each staircase comprising a plurality of stairs; each staircase of the first pair of staircases comprises a plurality of divisions ST, at the side of the bridge structure, in a second lateral direction perpendicular to the first lateral direction at different depths; the first pair of staircases comprises a first staircase and a second staircase (see annotations in Fig. 9 below) adjacent to the first staircase, and at a first division of the plurality of divisions, a depth of a first stair SST1 in the first staircase is different from a depth of a second stair SST1, at a corresponding level, in the second staircase; the bridge structure CP1 comprises a same depth along the first lateral direction; and at least one stair in the first pair of staircases is electrically connected to at least one of the first memory array structure “Cell1” or the second memory array structure “Cell2” through the bridge structure CP1.



    PNG
    media_image1.png
    315
    454
    media_image1.png
    Greyscale

[AltContent: textbox (1st pair staircase)]
[AltContent: textbox (1st staircase)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd staircase)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    329
    449
    media_image2.png
    Greyscale

	Regarding claims 2-3, 8-9 and 10, Kim (Figs. 8-9 and 12A) further discloses: each stair in one of the divisions ST is above or below any stair in another one of the divisions; the memory array structure comprises a plurality of blocks SS (see Fig. 12A and [0056]) in the second lateral direction; and the first staircase zone is in one or two of the blocks; at least one word line WL1-WL7 (see Fig. 12A) extending laterally in the memory array structure and the bridge structure, such that the at least one stair is electrically connected to the at least one of the first and second memory array structures through the bridge structure CP by the at least one word line (Fig. 8); the at least one stair in the first pair of staircases is electrically connected to each one of the first memory array structure “Cell 1” and the second memory array structure “Cell2” through the bridge structure CP; and the bridge structure CP comprises vertically interleaved conductive layers 150 and dielectric layers 160.
	Regarding claims 6-7, Kim (Fig. 9 reproduced below) also discloses: the first staircase zone comprises a second pair of staircases facing each other in the first lateral direction and at different depths, and each staircase of the first and second pairs of staircases are at different depths; and each stair in the first and second pairs of staircases are at different depths.

[AltContent: textbox (2nd pair of staircases)]
[AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image3.png
    249
    356
    media_image3.png
    Greyscale
	

	Regarding claim 21, Kim (Figs. 8-9 reproduced above) discloses a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure CR in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure “Cell1” and a second memory array structure “Cell2”, the staircase structure CR comprising a bridge structure CP1 connecting the first memory array structure and the second memory array structure, and comprising a first staircase zone at one side of the bridge structure CP1, wherein: in the first staircase zone, an even number of staircases (see annotations of Fig. 9 above) are arranged between the first memory array structure and the second memory array structure in a first lateral direction, a plurality of pairs of staircases (also see annotations in Fig. 9 above) comprising the even number of staircases; and each pair of staircases face each other in the first lateral direction (see annotations in Fig. 9 above) and at different depths, each staircase comprising a plurality of stairs.
	Regarding claims 22-23, 25-27 and 30, Kim (Figs. 8-9 reproduced above) further discloses: the plurality of pairs of staircases comprises a first pair of staircases, the first pair of staircases comprising a first staircase and a second staircase (annotations in Fig. 9 above), and a depth of any stair in the first staircase is different from a depth of any stair in the second staircase; in a second lateral direction perpendicular to the first lateral direction, the first staircase comprises a plurality of divisions ST, and a depth of any stair in one division of the first staircase is different from a depth of any stair in another division ST of the first staircase; at least one stair of the first staircase and the second staircase is electrically connected with at least one of the first memory array structure or the second memory array structure through the bridge structure CP1 (Fig. 8); the bridge structure CP1 comprises vertically interleaved conductive layers 150 and dielectric layers 160 (Fig. 8); at least one stair of the first staircase and the second staircase is electrically connected with each of the first memory array structure and the second memory array structure through the bridge structure; and in the first staircase zone, an even number of staircases are arranged between the first memory array structure and the second memory array structure, a plurality of pairs of staircases (see annotations in Fig. 9 above) comprising the even number of staircases, and the first pair of staircases being included in the plurality of pairs of staircases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0139978) in view of Lee (US 2017/0256551).
Regarding claims 4 and 28, Kim does not disclose the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction. 
However, Lee (Fig. 1F) teaches a three-dimensional (3D) memory device, comprising: a staircase structure 120 including a first staircase zone 120a and a second staircase zone 120b; and a bridge structure 122 is between the first staircase zone and the second staircase zone in the second lateral direction.  Accordingly, it would have been obvious to modify the memory device of Kim by forming an addition second staircase zone and a bridge structure between the first staircase zone and the second staircase zone in the second lateral direction because the desired number of the staircase zones can be varied according to the requirements of the integrated circuit layout which are desired for the memory device, as taught by Lee ([0041]).
Regarding claims 5 and 29, Kim (Figs. 8-9 and 12A) further discloses: the second staircase zone (as modified by Lee) comprises a second pair of staircases (see annotations in Fig. 9 of Kim reproduced above) facing each other in the first lateral direction and at different depths; and the first staircase zone and the second staircase zone are symmetric in the second lateral direction (as modified by Fig, 1F of Lee).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 24-29 of copending Application No. 16/881,279 (corresponding to amendment filed on 06/27/22 ) in view of Lee (US 2017/0256551). 
This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application ‘279 includes all the limitations of the specified claims of the present application.  Moreover, the claims in the instant application are either broader version of the claims in copending Application or are obvious variations thereof.  
Regarding independent claim 1, the copending Application ‘279 claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (claim 1, first paragraph), wherein the first staircase zone comprises a first pair of staircases facing each other in a first lateral direction and at different depths, each staircase comprising a plurality of stairs (claim 1, second paragraph); each staircase of the first pair of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction at different depths (claim 6); the first pair of staircases comprises a first staircase and a second staircase adjacent to the first staircase (claim 1, second paragraph), and at a first division of the plurality of divisions, a depth of a first stair in the first staircase is different from a depth of a second stair, at a corresponding level, in the second staircase (claim 6); and at least one stair in the first pair of staircases is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (claim 1, last paragraph).
the copending Application ‘279 does not claim the bridge structure comprises a same depth along the first lateral direction.
However, Lee (Fig. 1E) teaches a 3D memory device comprising a bridge structure 122 connecting the first memory array structure and the second memory array structure 124, and the bridge structure 122 comprises a same depth along the first lateral direction.  Accordingly, it would have been obvious to form the bridge structure of copending Application ‘279 comprising a same depth along the first lateral direction because the depth of the bridge structure can be adjusted corresponding to the desired depth of the staircase structure.
Regarding independent claim 11, the copending Application ‘279 claims a three-dimensional (3D) memory device, comprising: a memory array structure; and a staircase structure in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure and a second memory array structure, the staircase structure comprising a first staircase zone and a bridge structure connecting the first memory array structure and the second memory array structure (claim 1, first paragraph), wherein the first staircase zone comprises a first staircase and a second staircase adjacent to the first staircase (claim 1, second paragraph), each of the first staircase and the second staircase comprising a plurality of divisions in a second lateral direction, each division comprising a plurality of stairs in a first lateral direction perpendicular to the second lateral direction; each stair in one of the divisions of the second staircase is above or below any stair in another one of the divisions of the second staircase (claim 6); and at least one stair in the first staircase is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (claim 1, last paragraph).
the copending Application ‘279 does not claim the bridge structure comprises a same depth along the first lateral direction.
However, Lee (Fig. 1E) teaches a 3D memory device comprising a bridge structure 122 connecting the first memory array structure and the second memory array structure 124, and the bridge structure 122 comprises a same depth along the first lateral direction.  Accordingly, it would have been obvious to form the bridge structure of copending Application ‘279 comprising a same depth along the first lateral direction because the depth of the bridge structure can be adjusted corresponding to the desired depth of the staircase structure.
Regarding dependent claims 2-10, dependent claims 2-10 claim the same common subject matters as dependent claims 2-11 and 25-29 of the copending Application ‘279.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817